Citation Nr: 0211935	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-23 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The record contains a diagnosis of PTSD.

3.  The veteran did not engage in combat with the enemy 
during service.

4.  The veteran's claimed in-service stressful experiences 
have not been corroborated by service records or other 
credible, supporting evidence, and the veteran has not 
provided sufficient information for VA to further attempt to 
independently corroborate that or any other in-service 
experience.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met. 38 U.S.C.A. §§ 1131, 5103A 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Through the November 2000 statement of the case, and 
subsequently issued supplemental statements of the case, and 
various correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and provided ample opportunity to submit information and 
evidence.  Moreover, there is no indication that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The service entrance examination of 1968 and corresponding 
medical history report, as well as the service treatment 
records and separation examination of 1971, are negative for 
reports or complaints of psychiatric conditions.  

The veteran's DD Form 214 and DA Form 20, reflect the 
veteran's foreign service in Vietnam from June 1969 to June 
1970, and from  December 1970 to July 1971.  From June 1969 
to June 1970, the veteran served as a carpenter, and he was 
associated with Company B of the 92nd Engineering Battalion.  
For the period starting in December 1970, the veteran served 
as a carpenter with the 98th KEM Company and Company C of the 
92nd Engineering Battalion.  While the veteran was awarded an 
Army Commendation Medal, there is no indication that the 
award was based on valor; he was not awarded other medals or 
citations generally associated with combat service.  

VA records dated in 2000 and 2001, reflect the diagnosis and 
treatment of depression.  A VA psychiatric examination was 
conducted in March 2000.  The veteran related that he had 
been terminated from his position with the phone company.  
Prior to that event, he had no psychiatric problems.  He 
discussed his time in service, and made no reference to 
combat experiences.  He expressed frustration with VA and the 
Social Security Administration, claiming that he was being 
defrauded after he had served his country and worked many 
years.  His stressors were described as his being financially 
destitute, unemployed, and facing homelessness. The diagnosis 
was major depressive disorder.  

During a July 5, 2000 VA evaluation, the veteran reported the 
following Vietnam experiences: witnessed a group of men gang 
rape a Vietcong woman and mutilate her until she bled to 
death; ordered to shoot any Vietcong near their camps, and 
ordered to shoot a young girl who was stealing a tire; and 
witnessed men take ears and decapitate someone with an 
entrenching tool.  The veteran provided a list of locations 
including, Long Binh, Bear Cat, Lai Khe, Firebase Doomsday, 
Cu Chi, and Tay Ninh.  He noted that his duties included 
building roads, escorting convoys, doing sweeps, and clearing 
land for land vehicles and bases.  He reportedly received the 
Bronze Star, Purple Heart, two Army Commendation medals, 
Vietnam Service Medal, a campaign medal, and the National 
Defense Medal.  He also reportedly suffered a shrapnel wound 
to the elbow, and contracted hepatitis A, B, and C as a 
result.  The social worker that interviewed the veteran, 
reported that the standard package for assessing PTSD had 
been administered, and that the results appeared to be valid 
and indicated severe depression and clinical implications for 
combat PTSD.  The social worker concluded that the veteran 
suffers from chronic PTSD, as he displayed many of the 
clinical symptoms.  There was no indication in the file that 
the claims folder had been reviewed.

On further evaluation, conducted on July 31, 2000, the 
veteran reported feeling guilty about killing two girls while 
in Vietnam.  He reported that he was ordered to shoot the 
girls, and that he had a "rough time" because of the manner 
in which many of his friends died.  The treatment for 
depression was noted.  The examiner diagnosed PTSD and 
depression.   There was no indication in the file that the 
claims folder had been reviewed.

On January 16, 2001, VA received the veteran's response to 
the PTSD questionnaire.  Regarding the specific date of the 
stressful events, the veteran reported that they occurred in 
April or May of 1970.  He noted that while in Vung Thu for 
rest and relaxation, he accidentally ran over two women with 
a deuce and half.  He provided information regarding his 
unit.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).

Department regulations require three elements to establish 
service connection for PTSD: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), 
and supported by findings on the examination report); 
credible supporting evidence that the claimed inservice 
stressor occurred; and a link, established by medical 
evidence, between the current symptoms and the inservice 
stressor.  38 C.F.R. § 3.304(f) (2001).  If a claimed 
inservice stressor is related to combat, service department 
evidence showing combat service or a combat citation are 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f) (2001).

In this case, testing used to assess PTSD was completed in 
July 2000 and revealed clinical implications for combat PTSD, 
and PTSD was among the reported diagnoses made later that 
month by an examiner.  However, it does not appear that 
either examiner had reviewed the claims folder.  A review of 
the records shows that the veteran described service in 
Vietnam, including traumatic experiences, to which he related 
his psychiatric problems.  However, medical history provided 
by a veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy".  See 38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(f) (2001); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service".  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of his alleged stressor.  Instead, the record must contain 
evidence that corroborates his testimony or statements.  
Zarycki, 6 Vet. App. at 98.

In this case, the veteran has identified various stressful 
experiences, including witnessing a gang rape of a woman, 
being ordered to shoot two girls, accidentally running over 
two women with a deuce and a half in April or May 1970, and 
witnessing friends dying.  While the veteran's DA Form 20 
does show that he served in Vietnam from June 1969 to June 
1970, and from December 1970 to July 1971, there is no 
evidence of record supporting the veteran's assertions that 
he was in or near Vung Thu on the April or May 1970 date in 
question, or that he actually witnessed events he described.  

Here, the veteran's representative alleges that the veteran 
served as a combat engineer, received shrapnel wounds to the 
elbow, and was awarded the Purple Heart.  Additionally, when 
evaluated for PTSD in July 2000, the veteran claimed that he 
received various medals, including those associated with 
combat such as a Bronze Star and Purple Heart.  However, the 
veteran's DD Form 214 and DA Form 20 are entirely devoid of 
references to the award of a Bronze Star and Purple Heart.  
It has also been alleged that the veteran suffered shrapnel 
wounds to the elbow, but the service medical records are 
entirely negative for the report of shrapnel wounds to the 
elbow.  In fact, the separation examination of July 1971 
revealed normal extremities and reflects the veteran's 
statement of "I am in good health."  Therefore, in the 
absence of evidence of combat to which a purported stressor 
is related, the occurrence of the claimed in-service 
stressful experiences cannot be established by the veteran's 
own assertions, alone; corroborative evidence is needed.  See 
38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  

In this case, there simply is no evidence in this case to 
corroborate the occurrence of the veteran's alleged in-
service stressful experience.  As indicated above, the record 
only confirms the veteran's assignment to units in Vietnam 
during the time period in question.  Again, however, there is 
absolutely no evidence that the veteran was in the various 
areas that he has mentioned on examinations and in his 
stressor statement received in January 2001, or that he 
witnessed the events as claimed.  These do not appear to be 
the type of events subject to independent verification, and 
there is otherwise no evidence supporting the veteran's 
alleged experience in Vietnam.  Furthermore, the veteran has 
not provided any statements from his former service comrades 
or other information or indicated any other source to 
corroborate any of his alleged in-service stressful 
experience.

Significantly, moreover, the veteran's PTSD questionnaire 
does not include further details of his stressful in-service 
experiences.  In this regard, the Board emphasizes that a 
primary purpose of the PTSD questionnaire was to obtain 
specific details about the veteran's claimed in-service 
stressful experiences, to attempt independent verification of 
a claimed in-service stressful experience; and, if such an 
experience was verified, to have the veteran undergo further 
examination to determine whether any corroborated in-service 
experience was sufficient to support a diagnosis of PTSD.  At 
this juncture, then, there is no verified or verifiable in-
service stressful experience to support a diagnosis of PTSD; 
hence, further development of the claim is not warranted.

In the absence of credible evidence that a claimed stressor 
(sufficient to support a diagnosis of PTSD) actually 
occurred, an essential criterion of 38 C.F.R. § 3.304(f), the 
Board must conclude that the claim for service connection for 
PTSD must be denied.  Although the veteran is entitled to the 
benefit of the doubt when the evidence supporting a grant of 
his claim and the evidence supporting a denial of his claim 
are in approximate balance, the benefit of the doubt doctrine 
is inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-58 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

